DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a resistive layer", as recited in claim 7, lines 1-2, is unclear as to whether said limitation is the same as or different from "a resistive layer", as recited in claim 1, last two lines.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0211910) in view of Smith et al. (7,019,381).
As for claims 1 and 9, Lee et al. show in Figs. 3A (or 3B), 4A, 4B, 7-9 and related text a semiconductor structure, comprising: 
a memory array MC comprising a plurality of memory units MC1/MC2/MC3, the plurality of memory units including: 
a first memory unit MC3 having a first resistance r3; and 
a second memory unit MC2 having a second resistance r2; 
wherein the second resistance is larger than the first resistance, the first resistance and the second resistance are initial resistances, and a density of a resistive layer VR2 of the second memory unit is larger than a density of a resistive layer VR3 of the first memory unit ([0047]; [0068]);
a third memory unit VR1 having a third resistance r1;
wherein the second resistance is larger than the first resistance, the third resistance is larger than the second resistance.
Lee et al. do not disclose both of the first resistance and the second resistance are in a range of 105 [Symbol font/0x57] to 109 [Symbol font/0x57] (claim 1); a fourth memory unit having a fourth 5 [Symbol font/0x57] to 109 [Symbol font/0x57], and the fourth resistance is larger than the third resistance.
Smith et al. teach in Figs. 2 (or 3), 4, 5 and related text both of the first resistance 00 and the second resistance 01 are in a range of 105 [Symbol font/0x57] to 109 [Symbol font/0x57];  a fourth memory unit 11 having a fourth resistance; wherein all of the first resistance, the second resistance, the third resistance 10, and the fourth resistance are in a range of 105 [Symbol font/0x57] to 109 [Symbol font/0x57], and the fourth resistance is larger than the third resistance (Col. 3, lines 50-67).
Lee et al. and Smith et al. are analogous art because they are directed to a memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Smith et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include both of the first resistance and the second resistance being in a range of 105 [Symbol font/0x57] to 109 [Symbol font/0x57], a fourth memory unit having a fourth resistance; wherein all of the first resistance, the second resistance, the third resistance, and the fourth resistance are in a range of 105 [Symbol font/0x57] to 109 [Symbol font/0x57], and the fourth resistance is larger than the third resistance, as taught by Smith et al., in Lee et al.'s device, in order to provide a reduce snap current during operation of the memory device, to form a multi-bits memory device and optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 2, the combined device shows each of the memory units comprises: 
a bottom electrode BE; 
an optional resistive layer VR1(VR2/VR3) disposed on the bottom electrode; 
a top electrode TE disposed on the optional resistive layer or disposed on the bottom electrode; and 
a control device SE electrically coupled to the bottom electrode (Lee: Figs. 3A (or 3B), 4A, 4B and 9)).

As for claim 3, the combined device shows a material of the optional resistive layer comprises at least one selected from the group consisting of: oxide, nitride, oxynitride, resistive polysilicon, and silicide (Lee: [0044]).



As for claim 8, Lee et al. and Smith et al. disclosed substantially the entire claimed invention, as applied to claim 7 above, except the diameter of the resistive layer of the second memory unit is at least three times smaller than the diameter of the resistive layer of the first memory unit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the diameter of the resistive layer of the second memory unit being at least three times smaller than the diameter of the resistive layer of the first memory unit, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which 

As for claim 10, Lee et al. nd Smith et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the second resistance is one to two orders of magnitude larger than the first resistance.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the second resistance being one to two orders of magnitude larger than the first resistance, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MEIYA LI/Primary Examiner, Art Unit 2811